DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s cancellation without traverse of Species II in the reply filed on 11/18/21 is acknowledged.

Claim Objections
3.	Claims 1 and 11 are objected to because of the following informalities:
	in claim 1, line 6 “vector used to form” should be replaced with “vector to form” and line 13 “domain;” should be replaced with “domain; and”; and
in claim 11, line 7 “vector used to form” should be replaced with “vector to form” and line 14 “domain:” should be replaced with “domain; and”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1-7 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitation "the communication node" (line 2). There is insufficient antecedent basis for this limitation in the claim. Hence, renders claim 1 and its dependent claims indefinite.
Claim 11 recites “A communication node for wireless communication, comprising” (line 1). It is not clear whether said “comprising” is referring to “communication node” or “wireless communication” Similarly, said “comprising” (line 3) is unclear (referring to “method” or “processor is configured to”). Hence, renders claim 11 and its dependent claims indefinite.

Reason for Allowance
6.	Regarding claims 1 & 11, Rahman (US 2018/0262253 A1) teaches a method and  communication comprising: obtaining a second sequence of coefficients (Figure 17, Step 1705), obtaining a first sequence of coefficients (Figure 17, Step 1710) and transmitting some elements of the first sequence of coefficients (Figure 17, Step 1715). In addition, Sheng (US 2013/0201912 A1) discloses in Figure 3 frequency and time domain transformations. A specific reason for allowance will be provided once the Applicant overcomes the aforementioned objections and/or rejections.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633